1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                      Case No.: 1:17-CR-00288-001 LJO
8                           Plaintiff,               ORDER OF RELEASE
9             v.
10    JAMES L. GLASS,
11                          Defendant.
12

13            The above-named defendant having been sentenced on April 1, 2019, to Time Served (56
14
     days),
15
              IT IS HEREBY ORDERED that the defendant shall be released forthwith.
16
              A certified Judgment and Commitment order to follow.
17

18
     IT IS SO ORDERED.
19

20      Dated:      April 1, 2019                        /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26

27

28
